DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.
Claims 3, 9, 12, 16, and 18 are canceled, claims 1-2, 4-8, 10-11, 13-15, 17, and 19-20 are present for examination.

Allowable Subject Matter
Claims 1-2, 4-8, 10-11, 13-15, 17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show an end shield for an electric machine, as recited in claims 1 and 10, having a rotational axis, said end shield comprising: 
a plate portion; 
a circumferential bearing retainer extending axially from said plate portion; 

a pair of boundary walls extending between said bearing retainer and said inner hub across said circular groove such that said pair of boundary walls separate said circular groove into a first chamber and a second chamber, wherein said pair of boundary walls comprises a first wall and a second wall, and wherein said first wall comprises an end face defining a first wall height, and wherein said groove height is greater than said first wall height such that said end face is axially offset from an end face of said inner hub; 
a grease inlet defined in said first chamber such that said first chamber is configured to receive a supply of grease, wherein said grease inlet is positioned adjacent said first wall; and 
a grease outlet defined in said first chamber and configured to channel the supply of grease through said plate portion, wherein said grease outlet is positioned adjacent said second wall, and wherein said grease inlet and said grease outlet are positioned between said first wall and said second wall and within said first chamber.
The record of prior art by itself or in combination with other references does not show a method for forming an end shield for an electric machine having a rotational axis, inter alia, forming a first wall that defines a first end of the first chamber, wherein the first wall comprises an end face defining a first wall height, and wherein the groove height is greater than the first wall height such that the end face is axially offset from an end face of the inner hub, as recited in claim 17. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/TRAN N NGUYEN/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        

/LEDA T PHAM/           Examiner, Art Unit 2834